Name: 2014/91/EU: Commission Implementing Decision of 14Ã February 2014 amending Annex II to Decision 93/52/EEC as regards the recognition of certain regions of Italy and Spain as officially free of brucellosis ( B. melitensis ) and amending Annexes I, II and III to Decision 2003/467/EC as regards the declaration of Hungary as officially tuberculosis-free, Romania and certain regions of Italy as officially brucellosis-free, and certain regions of Italy as officially enzootic-bovine-leukosis-free (notified under document C(2014) 741) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural policy;  trade policy;  regions of EU Member States;  agricultural activity;  Europe
 Date Published: 2014-02-18

 18.2.2014 EN Official Journal of the European Union L 46/12 COMMISSION IMPLEMENTING DECISION of 14 February 2014 amending Annex II to Decision 93/52/EEC as regards the recognition of certain regions of Italy and Spain as officially free of brucellosis (B. melitensis) and amending Annexes I, II and III to Decision 2003/467/EC as regards the declaration of Hungary as officially tuberculosis-free, Romania and certain regions of Italy as officially brucellosis-free, and certain regions of Italy as officially enzootic-bovine-leukosis-free (notified under document C(2014) 741) (Text with EEA relevance) (2014/91/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4), Annex A(II)(7) and Annex D(I)(E) thereto, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 91/68/EEC defines animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as being officially brucellosis-free. (2) Commission Decision 93/52/EEC (3) lists, in Annex II thereto, the regions of Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (3) Italy has submitted to the Commission documentation demonstrating compliance with the conditions laid down in Directive 91/68/EEC to be recognised as officially free of brucellosis (B. melitensis) for the region of Liguria and for the region of Lazio. (4) Following evaluation of the documentation submitted by Italy, the region of Liguria and the region of Lazio should be recognised as being officially free of brucellosis (B. melitensis). (5) Spain has submitted to the Commission documentation demonstrating compliance with the conditions laid down in Directive 91/68/EEC to be recognised as officially free of brucellosis (B. melitensis) for the Autonomous Community of Navarra. (6) Following evaluation of the documentation submitted by Spain, the Autonomous Community of Navarra should be recognised as being officially free of brucellosis (B. melitensis). (7) The respective entries for Italy and Spain in Annex II to Decision 93/52/EEC should therefore be amended accordingly. (8) Directive 64/432/EEC applies to trade within the Union in bovine animals and swine. It lays down the conditions whereby a Member State or region of a Member State may be declared officially tuberculosis-free, officially brucellosis-free and officially enzootic-bovine-leukosis-free as regards bovine herds. (9) The Annexes to Commission Decision 2003/467/EC (4) list the Member States and regions thereof which are declared respectively officially tuberculosis-free, officially brucellosis-free and officially enzootic-bovine-leukosis-free. (10) Hungary has submitted to the Commission documentation demonstrating compliance with the conditions for the officially tuberculosis-free status laid down in Directive 64/432/EEC for its whole territory. (11) Following evaluation of the documentation submitted by Hungary, that Member-State should be declared officially tuberculosis-free. (12) Romania has submitted to the Commission documentation demonstrating compliance with the conditions for the officially brucellosis-free status laid down in Directive 64/432/EEC for its whole territory. (13) Following evaluation of the documentation submitted by Romania, that Member-State should be declared officially brucellosis-free. (14) Italy has submitted to the Commission documentation demonstrating compliance with the conditions for the officially brucellosis-free status laid down in Directive 64/432/EEC for the region of Liguria. (15) Following evaluation of the documentation submitted by Italy, the region of Liguria should be declared as an officially brucellosis-free region. (16) Italy has submitted to the Commission documentation demonstrating compliance with the conditions for the officially enzootic-bovine-leukosis-free status laid down in Directive 64/432/EEC for the province of Avellino in the region Campania, for the province of Latina in the region Lazio, and for the region Liguria. (17) Following evaluation of the documentation submitted by Italy, the province of Avellino in the region Campania, the province of Latina in the region Lazio, and the region Liguria should be declared as officially enzootic-bovine-leukosis-free regions. (18) Annexes I, II and III to Decision 2003/467/EC should therefore be amended accordingly. (19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with Annex I to this Decision. Article 2 Annexes I, II and III to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 February 2014. For the Commission Tonio BORG Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 46, 19.2.1991, p. 19. (3) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14). (4) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). ANNEX I Annex II to Decision 93/52/EEC is amended as follows: (1) the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio,  Region Liguria,  Region Lombardia,  Region Marche,  Region Molise,  Region Piemonte,  Region Sardegna,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle dAosta,  Region Veneto. (2) the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands: Provinces of Santa Cruz de Tenerife, Las Palmas,  Autonomous Community of Cantabria,  Autonomous Community of Castilla y Leon,  Autonomous Community of Galicia,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco. ANNEX II Annexes I, II and III to Decision 2003/467/EC are amended as follows: (1) in Annex I, Chapter 1 is replaced by the following: CHAPTER 1 Officially tuberculosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia FR France LV Latvia LU Luxembourg HU Hungary NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden (2) in Annex II, Chapter 1 is replaced by the following: CHAPTER 1 Officially brucellosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland FR France LV Latvia LU Luxembourg NL Netherlands AT Austria PL Poland RO Romania SI Slovenia SK Slovakia FI Finland SE Sweden (3) in Annex II, Chapter 2, the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Province of Frosinone, Latina, Rieti, Viterbo,  Region Liguria,  Region Lombardia,  Region Marche,  Region Molise: Province of Campobasso,  Region Piemonte,  Region Puglia: Province of Brindisi,  Region Sardegna,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle dAosta,  Region Veneto. (4) in Annex III, Chapter 2, the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Campania: Provinces of Avellino, Benevento, Napoli,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Frosinone, Latina, Rieti, Viterbo,  Region Liguria,  Region Lombardia,  Region Marche,  Region Molise,  Region Piemonte,  Region of Puglia: Province of Brindisi,  Region Sardegna,  Region Sicilia: Provinces of Agrigento, Caltanissetta, Catania, Enna, Palermo, Ragusa, Siracusa, Trapani,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle dAosta,  Region Veneto.